DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to a computer device or system and thus fall into one or more statutory categories enumerated in 35 U.S.C. § 101. However, the claims are rejected as being directed to a judicial exception.
Independent claim 1 recites determining optimal paths for multi-party situations through high-level simulation, determining a desired outcome for an issue based on a plurality of data, determining a plurality of stakeholders for the issue based on the plurality of data; generating a plurality of strategies for the issue based on the plurality of stakeholders and the plurality of data, wherein each strategy of the plurality of strategies includes a plurality of actions performed by one or more of the stakeholders of the plurality of stakeholders; and determining at least one strategy that achieves the desired outcome based on the plurality of strategies. Independent claim 12 claims similar subject matter and additionally determining a plurality of initial positions, executing a 
The additional elements in the claims include:
a computer device comprising at least one processor in communication with at least one memory; and a system comprising a computer device comprising at least one processor in communication with at least one memory; 
This judicial exception is not integrated into a practical application because the claim recites a computer device comprising at least one processor in communication with at least one memory to perform the abstract idea. These elements are recited at a high-level of generality and amount to no more than mere instructions to apply the exception using generic computer components or amount to merely using a computer as a tool to perform the abstract ideas. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
The claim(s) does/do not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computers or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer and network components. Mere instructions to apply an exception using generic computer components do not provide significantly more (see MPEP 2106.05(f)) (Step 2B). Thus, the claims are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-16, 18-19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RAHIMI (US 20170337498 A1 to RAHIMI; Shahram et al).
Regarding claim(s) 1,
RAHIMI discloses:
A decision-making analysis computer device for determining optimal paths for multi-party situations through high-level simulation (see, at least, RAHIMI: [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player"), the computer device comprising at least one processor in communication with at least one memory (see, at least, RAHIMI:  [147]: "Each computer system may include an input device, an output device, a computer-readable medium, and a processor."), the at least one processor programmed to (see, at least, RAHIMI:  [004]: ", a computer-based system for using predictive analytics to support decision-making on an issue"): 
determine a desired outcome for an issue based on a plurality of data (see, at least, RAHIMI:  [36]: "The disclosed methods and systems permit converting data generated by the analog environment into digital data, allowing a far more useful understanding of both the current conditions and more accurate predictions about the future and, perhaps most importantly, defining the steps needed to achieve the future outcomes that are desired.");
determine a plurality of stakeholders for the issue based on the plurality of data (see, at least, RAHIMI:  [3]: a method for using predictive analytics to support decision-making on an issue, including steps of: identifying a plurality of players involved in the issue;  [73]: " Potentia can automatically identify the players and the attributes for each player by obtaining and processing data which relates to the issue");
generate a plurality of strategies for the issue based on the plurality of stakeholders and the plurality of data, wherein each strategy of the plurality of strategies includes a plurality of actions performed by one or more of the stakeholders of the plurality of stakeholders (see, at least, RAHIMI:  [13]: FIG. 8 shows a game tree of all possible strategies for one player in an embodiment of Potentia; [39]:   Potentia to provide[s] decision makers with proposed solutions to issues, [...]. Thus, in various embodiments, Potentia provides a predictive analytics solution support system.;   [70]: " Potentia will determine the best strategy for the player to reach an outcome closest to its ideal outcome";  [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player"; [156]:  “recommend the best course(s) of action”);
and determine at least one strategy that achieves the desired outcome based on the plurality of strategies (see, at least, RAHIMI: [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player").  
Regarding claim(s) 3,
RAHIMI discloses all the limitations of claim 1, as shown, herein.
RAHIMI further discloses:
wherein the at least one processor if further programmed to: determine a plurality of scenarios (see, at least, RAHIMI:   [142]: "In one embodiment, the algorithm searches at least 100 million possible strategies, because even if a strategy that leads to the ideal outcome is reached before that, it is possible that another strategy may be found which leads to the same outcome but has less cost or is more realistic or easier to take."; [158]: "With this same data, we can run scenarios to determine whether removing a key player from the calculus (or incentivizing them to change their position or other value) could change this outcome in either direction");
and   determine the plurality of strategies based on the plurality of strategies and the plurality of actions, wherein the scenarios describe one or more actions taken by one or more of the stakeholders (see, at least, RAHIMI:  [52]: “Another important feature of Potentia is its use of a Monte Carlo Decision Tree search algorithm to search in the huge game tree of all the possible moves and paths for a given player, allowing it to come up with the best path to take to reach the best possible outcome. This is the most important point of knowing what will possibly happen, namely the ability to look back and correct the mistakes that led to a loss and take the moves that can lead to better outcomes which otherwise would have been missed.").  
Regarding claim(s) 4,
RAHIMI discloses all the limitations of claim 1, as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: determine a plurality of initial positions for the plurality of stakeholders (see, at least, RAHIMI:  [3]:"  identifying a plurality of players involved in the issue; determining, for each of the plurality of players, a priority of the issue for each player, a power of each player to influence the issue, and a position of each player with regard to the issue; ");
and for each of the plurality of strategies, determine a plurality of current positions for the plurality of stakeholders based on the plurality of initial positions and the plurality of actions, wherein at least one position of the plurality of current positions is different from the corresponding initial position due to the plurality of actions (see, at least, RAHIMI:  [4]: " simulating a plurality of rounds of negotiation between each of the plurality of players, wherein each round includes steps of calculating a median voter position, calculating an expected utility for each of the plurality of players, each of the plurality of players receiving a plurality of offers from at least one other player, each of the plurality of players accepting one of the plurality of offers, and updating power and position for each of the plurality of players;").  
Regarding claim(s) 5,
RAHIMI discloses all the limitations of claim 1 and 4, as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to update the plurality of current positions, wherein one or more of the positions of the plurality of stakeholders changes based on at least one of the plurality of actions (see, at least, RAHIMI:  [121]: " At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made.").  
Regarding claim(s) 6,
RAHIMI discloses all the limitations of claim 1, 4, and 5 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to apply one or more of the plurality of actions to the plurality of current positions of the stakeholders to determine one of more results includes updated positions of the stakeholders, wherein the one or more results are used as inputs for a subsequent round of strategy generation (see, at least, RAHIMI:  [121]: "The median voter position is calculated at the beginning of the first round of negotiation and is selected to be the winner position of the game with the initial positions, powers, and priorities. At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position. In this situation, all players prefer to stay at their current position.").  
Regarding claim(s) 7,
RAHIMI discloses all the limitations of claim 1, and 4, as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: analyze the plurality of strategies to determine one or more adjustments to at least one of the plurality of stakeholders and the plurality of initial positions (see, at least, RAHIMI:  [126]: "To monitor the offers and to learn from the outcomes, we have modeled the thinking of each player. Others have calculated r[i] for each player using the security for player(i) in confrontation with any other player. In contrast, Potentia extends the security to be a two-dimensional array: R[i] [j] is the risk of player i in confrontation with player j. The array is initialized with the risk calculated from the Expected Utility Model in each round and then adjusted in each round.";  [137]: "As specified above, the learn matrix is updated after each round by considering each offer and its outcome for the proposer. If the outcome is positive, it increases the security player i feels to challenge player j next time. However, if the outcome is negative, player i learns that it had underestimated player j′s expected utility versus its own and its security level versus player j decreases. The greater the number of the losses or gains, the more effective is the learn matrix.");
and generate a second plurality of strategies for the issue based on the updated plurality of stakeholders and the updated plurality of initial positions (see, at least, RAHIMI:  [126]: "this should change player i′s assumptions about player j, and therefore, next time when i wants to make an offer to j, does it more conservatively. To monitor the offers and to learn from the outcomes, we have modeled the thinking of each player. Others have calculated r[i] for each player using the security for player(i) in confrontation with any other player. In contrast, Potentia extends the security to be a two-dimensional array: R[i] [j] is the risk of player i in confrontation with player j. The array is initialized with the risk calculated from the Expected Utility Model in each round and then adjusted in each round.";[137]: "As specified above, the learn matrix is updated after each round by considering each offer and its outcome for the proposer. If the outcome is positive, it increases the security player i feels to challenge player j next time.).  
Regarding claim(s) 8,
RAHIMI discloses all the limitations of claim 1 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to determine a plurality of leverages based on the plurality of strategies, wherein the plurality of leverages represent influences that changed one or more positions of one or more stakeholders of the plurality of stakeholders (see, at least, RAHIMI:  [4]: "determining, for each of the plurality of players, a priority of the issue for each player, a power of each player to influence the issue, and a position of each player with regard to the issue";  [65]: " Other adjustments that may be made prior to running the Potentia prediction core include accounting for how and when an influential player is allowed to influence the issue";  [72]: "the input to the Potentia system includes a list of the influential players" and "Still another attribute is Power, which shows the ability of the player to influence the issue, combined with the resources available to it.") .  
Regarding claim(s) 9,
RAHIMI discloses all the limitations of claim 1 and 8 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to rank the plurality of leverages based on one or more criteria (see, at least, RAHIMI:   [6]: "receive and factor in the relative influences and levels of concern about the issue for all of the stakeholders in order to calculate average-influence-weighted payoffs for each outcome scenario in the range of possible outcome scenarios. The average influence-weighted payoffs are then used to generate more trustworthy scores and rankings for the possible outcome scenarios for any defined issue.";  [79]: "FIG. 2 shows an embodiment of a process Potentia may use to find the top Influential Players ").  
Regarding claim(s) 10,
RAHIMI discloses all the limitations of claim 1, 8, and 9 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: filter the ranked plurality of leverages (see, at least, RAHIMI:  [41]: "Potentia utilizes various algorithms to filter, sort, prepare, and analyze huge volumes of data";  [79]: "Potentia may use to find the top Influential Players (e.g. the top 3, 5, 10, 15, 20, or other number of players) involved in an issue. In some embodiments, identifying Influential Players includes steps of: filtering all of the events from the initiation date to the present (e.g. to select only the events relating to the keywords provided by the user); filtering the events to identify only those events that are related to one of the two (or more) sides of the conflict (step E1); filtering the distinct actors of all of the events (i.e. identifying actors involved in the subset of events that were identified in the previous step which relate to the sides of the conflict); calculating the sum of numbers of mentions of each actor; finding a number of players (e.g. 40 or other number) having the highest number of mentions; filtering the events that the players with the highest number of mentions are involved in from E1 (i.e. selecting only the events which involve one of the players with the highest number of mentions); eliminating irrelevant events (step E2); and identifying the most influential players, e.g. the top 3, 5, 10, 15, 20 etc. players with the highest number of mentions that are remaining after eliminating irrelevant events.");
and determine a plurality of tactics associated with the filtered plurality of leverages, wherein each tactic of the plurality of tactics includes a plurality of actions required to achieve the corresponding leverage (see, at least, RAHIMI:  [85]: "[0085] There are a number of factors that may be considered in order to estimate the Power attribute for each Influential Player, and these factors may differ depending on the domain. In the domain of international conflicts, for example, the Power of a country may be a combination of one or more of monetary power, military power, manpower, population, resources, and other similar factors, along with the amount of support from allies and the power of those supporters. In some embodiments, the Power index may be determined by extracting and identifying the supporters of a country from GDELT and using the Global Fire Power(GFP) index for each of the supporters as a shorthand way to represent numerous factors such as those listed above. The GFP ranking is based on a formula utilizing over fifty factors to measure a nation's power. These factors may include (but are not limited to) oil production and consumption, military power, labor force, geographical location, and external debt, along with land, air, and naval weapons.";  [86]: When it comes to applying the Potentia algorithm to competition problems in fields outside of international relations such as business, the “Power” of each player (e.g. company/business) depends on many factors. [0087]: In some embodiments additional factors can be taken into account, for example, factors to measure the extent to which a firm acts independently of its competitors and customers. These factors may include the overall size of the firm, control of the infrastructure that is not easily duplicated, technological advantages, absence of buying power, privileged access to capital markets/financial resources, product diversification, economies of scale, economies of scope, vertical integration, a highly developed distribution network, absence of potential competition, and barriers to expansion.).  
Regarding claim(s) 11,
RAHIMI discloses all the limitations of claim 1, 8, 9, and 10 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: rank the plurality of tactics; and determine a strategy based on the ranked plurality of tactics (see, at least, RAHIMI: [0070]: (2) Optimization: Potentia may provide a “best strategy” recommendation to any given player. Information about the player name, the ideal outcome, and the range in which the player can maneuver can be input to the Potentia core and Potentia will determine the best strategy for the player to reach an outcome closest to its ideal outcome.;  [78]: "In general, the flow diagram 300 of FIG. 3 shows a series of steps to be carried out to receive, process and record, for each stakeholder, a set of stakeholder input parameters about the stakeholder, including the stakeholder's stated position on the issue, the stakeholder's relative influence on the issue, the stakeholder's level of concern about the issue, the stakeholder's ranked ordering of the defined set of factors, and the stakeholder's ranked ordering of options for the defined set of components";  [140]: Secondary memory 1304 contains a stakeholder database 1340 comprising a collection of records suitably arranged and configured to store the stakeholders' stated positions 1358, influence ratings 1360, concern levels 1362, factor rankings 1364, option rankings 1366 and reality-based rankings 1368.;  [39]: " Potentia [...] yield[s] optimized decision support on a wide range of business and strategy questions.";  [52]: "allowing it to come up with the best path to take to reach the best possible outcome.";  [70]: “(2) Optimization: Potentia may provide a “best strategy” recommendation to any given player. Information about the player name, the ideal outcome, and the range in which the player can maneuver can be input to the Potentia core and Potentia will determine the best strategy for the player to reach an outcome closest to its ideal outcome.”).  
Regarding claim(s) 12,
RAHIMI discloses:
A system for determining optimal paths for multi-party situations through high-level simulation, the system comprising a computer device comprising at least one processor in communication with at least one memory, the at least one processor (see, at least, RAHIMI: [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player", the computer device comprising at least one processor in communication with at least one memory (see, at least, RAHIMI:  [147]: "Each computer system may include an input device, an output device, a computer-readable medium, and a processor."), the at least one processor programmed to (see, at least, RAHIMI:  [004]: ", a computer-based system for using predictive analytics to support decision-making on an issue"
programmed to: determine a desired outcome for an issue based on a plurality of data (see, at least, RAHIMI:  [36]: "The disclosed methods and systems permit converting data generated by the analog environment into digital data, allowing a far more useful understanding of both the current conditions and more accurate predictions about the future and, perhaps most importantly, defining the steps needed to achieve the future outcomes that are desired.");
determine a plurality of stakeholders for the issue based on the plurality of data (see, at least, RAHIMI:  [3]: a method for using predictive analytics to support decision-making on an issue, including steps of: identifying a plurality of players involved in the issue;  [73]: " Potentia can automatically identify the players and the attributes for each player by obtaining and processing data which relates to the issue");
determine a plurality of initial positions for the plurality of stakeholders based on the plurality of data (see, at least, RAHIMI:  [3]:"  identifying a plurality of players involved in the issue; determining, for each of the plurality of players, a priority of the issue for each player, a power of each player to influence the issue, and a position of each player with regard to the issue; ");
execute a first round of analysis of the issue by applying a first plurality of actions to the plurality of initial positions of the plurality of stakeholders (see, at least, RAHIMI:  [4]: " simulating a plurality of rounds of negotiation between each of the plurality of players, wherein each round includes steps of calculating a median voter position, calculating an expected utility for each of the plurality of players, each of the plurality of players receiving a plurality of offers from at least one other player, each of the plurality of players accepting one of the plurality of offers, and updating power and position for each of the plurality of players;");
and for each of the plurality of scenarios, determine one or more changes of position for one or more stakeholders of the plurality of stakeholders  (see, at least, RAHIMI:  [121]: " At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made.").  
Regarding claim(s) 13,
RAHIMI discloses all the limitations of claim 12 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: subsequent to each round, determine a plurality of updated positions for the plurality of stakeholders based on the round (see, at least, RAHIMI:  [3]: "simulating a plurality of rounds of negotiation between each of the plurality of players, wherein each round includes steps of calculating a median voter position, calculating an expected utility for each of the plurality of players, each of the plurality of players receiving a plurality of offers from at least one other player, each of the plurality of players accepting one of the plurality of offers, and updating power and position for each of the plurality of players; and identifying a consensus position ");
and determine whether one or more of the plurality of updated positions achieve the desired outcome  (see, at least, RAHIMI:  [121]: "The median voter position is calculated at the beginning of the first round of negotiation and is selected to be the winner position of the game with the initial positions, powers, and priorities. At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position. In this situation, all players prefer to stay at their current position.").  
Regarding claim(s) 14,
RAHIMI discloses all the limitations of claim 12 and 13 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: execute a second round of analysis of the issue by applying a second plurality of actions to the plurality of updated positions of the plurality of stakeholders (see, at least, RAHIMI:  [121]: [0121] The median voter position is calculated at the beginning of the first round of negotiation and is selected to be the winner position of the game with the initial positions, powers, and priorities. At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position. In this situation, all players prefer to stay at their current position.";
and analyze the plurality of updated positions to determine whether the desired outcome is achieved (see, at least, RAHIMI: [0121]: “At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position. In this situation, all players prefer to stay at their current position. The median voter at this final round would be the winning position. The player whose ideal position in the initial array of inputs is nearest to this median voter is most likely to be able to enforce its ideal outcome.).  
Regarding claim(s) 15,
RAHIMI discloses all the limitations of claim 12, 13, and 14 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: execute a third round of analysis of the issue by applying a third plurality of actions to the plurality of updated positions of the plurality of stakeholders (see, at least, RAHIMI:  [121]: "After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position.");
and analyze the plurality of updated positions to determine whether the desired outcome is achieved (see, at least, RAHIMI: [0121]: “At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position. In this situation, all players prefer to stay at their current position. The median voter at this final round would be the winning position. The player whose ideal position in the initial array of inputs is nearest to this median voter is most likely to be able to enforce its ideal outcome).  
Regarding claim(s) 16,
RAHIMI discloses all the limitations of claim 12, 13, 14, and 15 as shown, herein.
RAHIMI further discloses:
 wherein the at least one processor is further programmed to determine one or more sets of actions that achieve the desired outcome based on the three rounds of analysis and the plurality of updated positions (see, at least, RAHIMI:  [52]: “Another important feature of Potentia is its use of a Monte Carlo Decision Tree search algorithm to search in the huge game tree of all the possible moves and paths for a given player, allowing it to come up with the best path to take to reach the best possible outcome. This is the most important point of knowing what will possibly happen, namely the ability to look back and correct the mistakes that led to a loss and take the moves that can lead to better outcomes which otherwise would have been missed; [0121]: “At the end of each round of negotiation, each player has a set of offers that it has to choose from and then each responds to the one that it considers to be the best choice to maximize its payoff. If such an offer does not exist, the player chooses the offer that requires it to move the least from its ideal position. After all players have selected the offer they want to respond to, they move to the position associated with the offer and the arrays of positions and powers are updated. In the following round, the median voter position, the probabilities of success and status quo, the expected utilities, and the risk factors are all calculated with the updated position array, and then new offers are made. The game continues until it reaches an equilibrium, which is when no player has an offer to make to the other players, given every other players' position. In this situation, all players prefer to stay at their current position. The median voter at this final round would be the winning position. The player whose ideal position in the initial array of inputs is nearest to this median voter is most likely to be able to enforce its ideal outcome”.  
Regarding claim(s) 18,
RAHIMI discloses:
A decision-making analysis computer device for determining optimal paths for multi-party, multiple negotiation issue situations through high-level simulation, the computer device comprising at least one processor in communication with at least one memory, the at least one processor programmed to (see, at least, RAHIMI: [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player"): 
determine a plurality of desired outcomes for a plurality of issues based on a plurality of data (see, at least, RAHIMI:  [36]: "The disclosed methods and systems permit converting data generated by the analog environment into digital data, allowing a far more useful understanding of both the current conditions and more accurate predictions about the future and, perhaps most importantly, defining the steps needed to achieve the future outcomes that are desired.");
for each of the issues, determine a plurality of stakeholders associated with that corresponding issue based on the plurality of data (see, at least, RAHIMI:  [3]: a method for using predictive analytics to support decision-making on an issue, including steps of: identifying a plurality of players involved in the issue;  [73]: " Potentia can automatically identify the players and the attributes for each player by obtaining and processing data which relates to the issue");
for a first issue of the plurality of issues, analyze the first issue to determine a first plurality of strategies and tactics associated with the corresponding desired outcome (see, at least, RAHIMI:  [13]: FIG. 8 shows a game tree of all possible strategies for one player in an embodiment of Potentia; [39]:   Potentia to provide[s] decision makers with proposed solutions to issues, [...]. Thus, in various embodiments, Potentia provides a predictive analytics solution support system.;   [70]: " Potentia will determine the best strategy for the player to reach an outcome closest to its ideal outcome";  [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player"; [156]:  “recommend the best course(s) of action”);
for a second issue of the plurality of issues, analyze the second issue to determine a second plurality of strategies and tactics associated with the corresponding desired outcome (see, at least, RAHIMI: [39]:   Potentia to provide[s] decision makers with proposed solutions to issues; [13]: FIG. 8 shows a game tree of all possible strategies for one player in an embodiment of Potentia; [39]:   Potentia to provide[s] decision makers with proposed solutions to issues, [...]. Thus, in various embodiments, Potentia provides a predictive analytics solution support system.;   [70]: " Potentia will determine the best strategy for the player to reach an outcome closest to its ideal outcome";  [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player"; [156]:  “recommend the best course(s) of action”);
and compare the first plurality of strategies and tactics with the second plurality of strategies and tactics to determine one or more issue tradeoffs (see, at least, RAHIMI:  [123]: "The risk-taking component of the Expected Utility Model is a trade off between political satisfaction and policy satisfaction. Political satisfaction or security is being seen as a member of winning coalition while policy satisfaction is supporting the policy that is closest to that of the player itself even if that policy does not win. The rate at which each player makes this trade-off is different from that of the other players. The security of a player increases and the risk decreases by taking a position close to the median voter position. Therefore, the players who take positions close to the median voter position (i.e. the player who is the winner at the associated round) are those who feel more vulnerable and tend to be more risk averse. What enters the calculation of risk in the Expected Utility Model, is the actual expected utility, the maximum feasible expected utility and the minimum feasible expected utility.").   
Regarding claim(s) 19,
RAHIMI discloses all the limitations of claim 18 as shown, herein.
RAHIMI further discloses:
 wherein the at least one processor is further programmed to determine a strategy for the first issue and the second issue based on the one or more issue tradeoffs (see, at least, RAHIMI:  [123]: "The risk-taking component of the Expected Utility Model is a trade off between political satisfaction and policy satisfaction. Political satisfaction or security is being seen as a member of winning coalition while policy satisfaction is supporting the policy that is closest to that of the player itself even if that policy does not win. The rate at which each player makes this trade-off is different from that of the other players. The security of a player increases and the risk decreases by taking a position close to the median voter position. Therefore, the players who take positions close to the median voter position (i.e. the player who is the winner at the associated round) are those who feel more vulnerable and tend to be more risk averse. What enters the calculation of risk in the Expected Utility Model, is the actual expected utility, the maximum feasible expected utility and the minimum feasible expected utility. Algebraically, the risk-taking component is calculated as follows: [formula]").  
Regarding claim(s) 22,
RAHIMI discloses all the limitations of claim 18 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: analyze a third issue of the plurality of issues to determine a third plurality of strategies and tactics associated with the corresponding desired outcome  (see, at least, RAHIMI: [39]:   Potentia to provide[s] decision makers with proposed solutions to issues; [13]: FIG. 8 shows a game tree of all possible strategies for one player in an embodiment of Potentia; [39]:   Potentia to provide[s] decision makers with proposed solutions to issues, [...]. Thus, in various embodiments, Potentia provides a predictive analytics solution support system.;   [70]: " Potentia will determine the best strategy for the player to reach an outcome closest to its ideal outcome";  [141]: “An advantageous feature of Potentia is that it can be configured to utilize powerful computers (e.g. supercomputers) to process all possible moves and approaches for a given player. The possible outcomes for these strategies may then be processed to suggest the moves that will lead to the most favorable outcome for the given player"; [156]:  “recommend the best course(s) of action”);
compare the first plurality of strategies and tactics with the third plurality of strategies and tactics to determine a second set of issue tradeoffs (see, at least, RAHIMI:  [123]: "The risk-taking component of the Expected Utility Model is a trade off between political satisfaction and policy satisfaction. Political satisfaction or security is being seen as a member of winning coalition while policy satisfaction is supporting the policy that is closest to that of the player itself even if that policy does not win. The rate at which each player makes this trade-off is different from that of the other players. The security of a player increases and the risk decreases by taking a position close to the median voter position. Therefore, the players who take positions close to the median voter position (i.e. the player who is the winner at the associated round) are those who feel more vulnerable and tend to be more risk averse. What enters the calculation of risk in the Expected Utility Model, is the actual expected utility, the maximum feasible expected utility and the minimum feasible expected utility.");
and compare the second plurality of strategies and tactics with the third plurality of strategies and tactics to determine a third set of issue tradeoffs (see, at least, RAHIMI:  [123]: "The risk-taking component of the Expected Utility Model is a trade off between political satisfaction and policy satisfaction. Political satisfaction or security is being seen as a member of winning coalition while policy satisfaction is supporting the policy that is closest to that of the player itself even if that policy does not win. The rate at which each player makes this trade-off is different from that of the other players. The security of a player increases and the risk decreases by taking a position close to the median voter position. Therefore, the players who take positions close to the median voter position (i.e. the player who is the winner at the associated round) are those who feel more vulnerable and tend to be more risk averse. What enters the calculation of risk in the Expected Utility Model, is the actual expected utility, the maximum feasible expected utility and the minimum feasible expected utility. Algebraically, the risk-taking component is calculated as follows: [formula]").  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over RAHIMI in view of BAGHERPOUR (US 20180046931 A1 to BAGHERPOUR; Amir).
Regarding claim(s) 2,
RAHIMI discloses all the limitations of claim 1, as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: receive from a user one or more user preferences (see, at least, RAHIMI:  [98]:  A first array is the array of positions (x[ ]), that is, where each player stands on the issue. Each player has an ideal position, [...]. A second array, the array of priority or salience (s[ ]), determines the priority of the issue and how much importance it holds for each player.);
RAHIMI does not expressly disclose the following limitations, which BAGHERPOUR however, teaches:
rank the plurality of strategies based on the one or more user preferences (see, at least, BAGHERPOUR:  [81]: stakeholder provides rankings;  [91]: "Based on Carl's rankings of all of the options" ; [92]: "As illustrated by steps S330 and S335, embodiments of the present invention are configured to select a first factor in the defined set of factors and then receive and record a rank-ordered list of options for all of the options associated with the selected factor. When all of the options for the selected factor have been ranked, the system selects the next factor, and then ranks all of the options for that next selected factor, until all of the options for all of the factors have been ranked for the selected stakeholder." (see figure 3 S335, S340 and S345) );
and determine the at least one strategy that achieves the desired outcome based on the ranked plurality of strategies (see, at least, BAGHERPOUR:   [57]: "ranking the possible outcome scenarios without considering influence ratings in order to determine the most likely egalitarian outcome scenario").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of RAHIMI, which discloses systems and methods of using predictive analytics to support decision making on an issue (RAHIMI abstract), with the technique of BAGHERPOUR, in order to “provide more accurate expected utility values for each one of the possible outcome scenarios for each one of the agents and/or stakeholders” and “thereby make more reliable predictions about outcomes.” (BAGHERPOUR [006]).
Regarding claim(s) 17,
RAHIMI discloses all the limitations of claim 12, 13, 14, 15, and 16 as shown, herein.
RAHIMI further discloses:
wherein the at least one processor is further programmed to: receive one or more user preferences (see, at least, RAHIMI:  [98]:  A first array is the array of positions (x[ ]), that is, where each player stands on the issue. Each player has an ideal position, [...]. A second array, the array of priority or salience (s[ ]), determines the priority of the issue and how much importance it holds for each player.);;
and rank the one or more sets of actions based on the user preferences  (see, at least, BAGHERPOUR:  [81]: stakeholder provides rankings;  [91]: "Based on Carl's rankings of all of the options" ; [92]: "As illustrated by steps S330 and S335, embodiments of the present invention are configured to select a first factor in the defined set of factors and then receive and record a rank-ordered list of options for all of the options associated with the selected factor. When all of the options for the selected factor have been ranked, the system selects the next factor, and then ranks all of the options for that next selected factor, until all of the options for all of the factors have been ranked for the selected stakeholder." (see figure 3 S335, S340 and S345) );.  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of RAHIMI, which discloses systems and methods of using predictive analytics to support decision making on an issue (RAHIMI abstract), with the technique of BAGHERPOUR, in order to “provide more accurate expected utility values for each one of the possible outcome scenarios for each one of the agents and/or stakeholders” and “thereby make more reliable predictions about outcomes.” (BAGHERPOUR [006]).
Claims 20-21 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAHIMI in further view of SCHRAMM (F. Schramm and D.C. Morais. A bilateral and multi-issue negotiation framework to support a supply chain of construction industry. Pesquisa Operacional, 33 (2013), pp. 491-512).
Regarding claim(s) 20,
RAHIMI discloses all the limitations of claim 18 as shown, herein.
RAHIMI does not expressly disclose the following limitations, which SCHRAMM however, teaches:
wherein one or more stakeholders are associated with both the first issue and the second issue (see, at least, SCHRAMM: page 504-505, section 4.6: "The order of relative importance for the issues will be established [...] and it should be done for both company and suppliers."; "the seventh step in this method yields the rank order of the issues, i.e. the mediator will ask negotiators the questions proposed in the method, whose goal will be build a rank order of the issues.").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of RAHIMI, which discloses systems and methods of using predictive analytics to support decision making on an issue (RAHIMI abstract), with the technique of SCHRAMM, in order to reduce limits on the parties bargaining power as well as the set of possible solutions in each issue (SCHRAMM page 509) .
Regarding claim(s) 21,
RAHIMI discloses all the limitations of claim 18 as shown, herein.
RAHIMI does not expressly disclose the following limitations, which SCHRAMM however, teaches:
wherein the at least one processor is further programmed to determine an order of negotiation for the first issue and the second issue based on the one or more issue tradeoffs (see, at least, SCHRAMM: page 504-505, section 4.6: "The order of relative importance for the issues will be established [...] and it should be done for both company and suppliers."; "the seventh step in this method yields the rank order of the issues, i.e. the mediator will ask negotiators the questions proposed in the method, whose goal will be build a rank order of the issues."; SCHRAMM page 496: "In the sequential negotiation, both parties negotiate issue by issue sequentially, i.e., this is the issue-by-issue negotiation where the negotiators must also decide the order in which they will negotiate each issue; a negotiation agenda is necessary."; SCHRAMM page 501: "4.3 Definition of Scoring Additive System Raiffa (1982) define a SAS as a scoring system, in which seller and buyer assign values to different levels within each issue. This valuation will be performed through a tradeoff analysis between different issues. One way to valuate issue is assigning a physical performance (money, for example) to each of issues, but this alternative is not always convenient and interesting. In many situations, it is appropriate to develop a scoring system based on abstract linear value functions for seller and buyer, for example. If there are more than two issues and if the tradeoffs between levels within any two issues are preferentially independent in other issues, then, a SAS is appropriate for the negotiation problem."; SCHRAMM page 502: "Since the formalization of the SAS the mediator should clarify four factors: the type of value function to be adopted in every aspect; the negotiators preference on the offers package in the PEF; the method in which negotiators will establish the relative importance of issues; and how the weights values will be assigned to each issue.").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of RAHIMI, which discloses systems and methods of using predictive analytics to support decision making on an issue (RAHIMI abstract), with the technique of SCHRAMM, in order to reduce limits on the parties bargaining power as well as the set of possible solutions in each issue (SCHRAMM page 509) .
Regarding claim(s) 23,
The combination of RAHIMI and SCHRAMM teaches all the limitations of claim 18 and 22 as shown, herein.
RAHIMI does not expressly disclose the following limitations, which SCHRAMM however, teaches:
wherein the at least one processor is further programmed to determine a strategy based on the one or more issue tradeoffs, the second set of issue tradeoffs, and the third set of issue tradeoff (see, at least, SCHRAMM:  page 494: "Lai et al. (2004) argue that multi-issue negotiation is a useful mechanism due to its advantage to generate win-win solutions for both parties. A win-win result can be obtained through trade-offs among the possible gains that can be obtained in the different involved issues. In the searching for win-win solutions, Lai et al. (2004) argue that rational negotiators should not “leave extra money on the table”."; page 492: "Therefore in order to improve the quality of a negotiation, a win-win behavior should be adopted instead of win-lose behavior. Consequently, the parties should accept trade-offs between different issues involved in a purchase. These trade-offs can be assessed through a structured negotiation process.").  
It would have been obvious to one of ordinary skill in the art at the time of filing to combine/modify the system/method of RAHIMI, which discloses systems and methods of using predictive analytics to support decision making on an issue (RAHIMI abstract), with the technique of SCHRAMM, in order to reduce limits on the parties bargaining power as well as the set of possible solutions in each issue (SCHRAMM page 509) .
Regarding claim(s) 24,
The combination of RAHIMI and SCHRAMM teaches all the limitations of claim 18, 22, and 23 as shown, herein.
RAHIMI further discloses:
wherein a first stakeholder is associated with the first issue and the second issue and a second stakeholder is associated with the second issue and the third issue, but not the first issue (see, at least, RAHIMI: [0139]: “Equation (7) indicates that the more importance or salience an issue has for a player, the less risk that player can afford on the issue. If a player is rather indifferent on the issue, the experience of a loss or an unseen opportunity will not be so heavy on that player. The possibility of this player making the same mistake again is more than a player to whom the issue is of great priority and importance”.).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SIGMOND M BENNETT can be reached on (303)297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/           Examiner, Art Unit 3699     

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694